Citation Nr: 9919162	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-10 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nasal trauma status 
post septoplasty.

2.  Entitlement to service connection for residuals of an 
injury to the neck and back.

3.  Entitlement to service connection for residuals of an 
injury to the right ring finger.

4.  Entitlement to service connection for residuals of an 
injury to the right little finger.

5.  Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
August 1994.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's claims seeking entitlement to service connection 
for nasal trauma status post septoplasty, residuals of an 
injury to the neck and back, residuals of an injury to the 
right ring finger, residuals of an injury to the right little 
finger, and residuals of a left ankle sprain.  In March 1996, 
the veteran submitted a notice of disagreement pertaining to 
all of the claims denied by the July 1995 rating decision.  
In June 1996, he was provided with a statement of the case.  
A blank VA-Form 9, substantive appeal, was received in June 
1996.  Another VA Form 9, which more specifically discussed 
the issues appealed was received in July 1996.  Accordingly, 
the Board finds that those five issues, as identified on the 
title page hereinabove, have been perfected for appeal.  A 
supplemental statement of the case regarding those issues was 
last provided in March 1997.

The Board also notes that a November 1994 rating decision, in 
pertinent part, granted service connection for chronic 
subluxation of the right thumb, assigning a 10 percent 
disability evaluation; granted service connection for 
bilateral heel pain with a history of heel spurs and pes 
planus, assigning a 10 percent disability evaluation; and 
granted service connection for a fracture of the right second 
metacarpal, with a noncompensable disability evaluation.  The 
veteran was notified of this decision and provided his 
appellate rights on November 19, 1994.  The veteran submitted 
a notice of disagreement in December 1994 seeking increased 
evaluations for those three service-connected disorders.  In 
June 1995, he was provided with a statement of the case.  The 
veteran did not submit a VA Form 9 in response to the June 
1995 statement of the case.  However, the Board notes that in 
July 1995, the veteran submitted a letter to the RO reporting 
that his disabilities were becoming more of a problem and 
requesting that they be reevaluated with another examination.  
In October 1995, the veteran submitted a second notice of 
disagreement requesting a reconsideration of the prior 
evaluation.  On November 21, 1995, the RO sent the veteran a 
letter informing him that he had failed to timely file a VA 
Form 9 and that the period for an appeal had now expired.  
The veteran was also provided his appellate rights to that 
November 1995 decision and the record indicates he did not 
appeal the RO decision regarding the timeliness of his 
appeal.  

Subsequently, in February 1996, the veteran submitted 
increased evaluation claims for these three issues again.  An 
April 1997 rating decision denied the claims seeking 
increased evaluations for bilateral heel pain with a history 
of heel spurs and pes planus, and for a fracture of the right 
second metacarpal.  The rating decision also assigned 
convalescence benefits of 100 percent, effective from March 
to July 1997, with a subsequent return to the 10 percent 
disability evaluation for the service-connected chronic 
subluxation of the right thumb.  The Board notes that the 
increased evaluation claims were not further developed for 
appellate review inasmuch as, according to the records before 
the Board, the veteran did not file a notice of disagreement, 
was not provided with a statement of the case, and did not 
file a substantive appeal.  A supplemental statement of the 
case pertaining to the evaluation of the right thumb was 
issued by the RO in May 1998, although the jurisdictional 
basis for that supplemental statement of the case is entirely 
unclear to the Board, as there apparently was no pending 
notice of disagreement.  The Board notes that the veteran's 
representative, in April 1999 and again in May 1999, did 
submit written arguments pertaining to the three increased 
evaluation claims.  However, the Board notes that the issues 
have not been certified for appeal and are not before the 
Board at this time.  If the veteran or his representative 
wish to submit a claim seeking increased evaluations for any 
of his service-connected disorders, they are free to so 
notify the RO.  Likewise, if they wish to raise a claim of 
clear and unmistakable error relative to any of the prior 
pertinent RO rating decisions, they are also free to so 
notify the RO.

The Board also notes that a claim seeking service connection 
for major depression was denied by a June 1997 rating 
decision.  The veteran was notified of this decision and 
provided his appellate rights in July 1997.  The veteran 
submitted a notice of disagreement with that rating decision 
in August 1997.  In September 1997, he was provided with a 
statement of the case.  However, the issue of service 
connection for major depression was not perfected for appeal 
as no timely substantive appeal was submitted.  Accordingly, 
that issue is also not before the Board.


REMAND

As noted in the introduction hereinabove, the veteran was 
last provided with a supplemental statement of the case in 
March 1997.  Subsequently, in August 1997, further private 
medical records from the Lewis Gale Clinic, as well as 
numerous VA medical records were received into the 
evidentiary record.  The Board notes that while some of these 
records concerned treatment unrelated to the issues pending 
on appeal, there were also treatment records received which 
discussed the veteran's back, neck, or other claimed 
disorders.  Accordingly, the Board finds that these 
additional medical records received were clearly pertinent to 
the appealed issues.

The governing regulation, 38 C.F.R. § 19.31 (1998), provides 
that a supplemental statement of the case will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after a statement 
of the case has been issued or the most recent supplemental 
statement of the case has been issued.  As the additional 
medical records received were not considered by the RO in a 
new rating decision and a supplemental statement of the case 
was not issued by the RO, a remand is required in order to 
ensure due process to the veteran.  See also 38 C.F.R. 
§ 19.37(a) (1998); Thurber v. Brown, 5 Vet. App. 119, 126 
(1993).

In addition to the above, the Board notes that VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to claims which are not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  See also Boeck v. Brown, 
6 Vet. App. 14, 17 (1993) and Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994).  However, if the claimant's application 
for benefits is incomplete, VA shall notify the claimant of 
the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991).  An application is 
incomplete if VA is put on notice of the likely existence of 
competent medical evidence that would, if true, be relevant 
to, and indeed, necessary for, a full and fair adjudication 
of an appellant's claim.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).

In this regard, the Board notes that the veteran last 
underwent a general VA examination in November 1994.  The 
Board notes that the November 1994 examination was in 
response to claims not currently before the Board and was 
prior to the veteran's currently appealed claims having been 
received, as they were originally made in December 1994.  
Therefore, it is obvious that the November 1994 examination 
could not have fully considered the veteran's currently 
pending claims.  The Board also notes that the veteran's 
subsequent VA examinations in July 1996 and July 1997 
pertained to his feet and thumb respectively and did not 
consider any other claimed disorders.

The Board further notes that the veteran has argued that he 
was treated for all of his claimed disorders in service and 
that he suffers from current residuals as a result of 
injuries which occurred in service.  Given the veteran's 
contentions of current residuals of his multiple claimed 
injuries in service, it is appropriate that he undergo a 
complete VA general examination to determine whether he is 
currently diagnosed with any of his claimed disorders.  The 
question of the well-groundedness of the veteran's claims 
will be deferred pending the results of such examination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant medical treatment (VA or 
private) he has received for any of his 
claimed disorders at issue.  The RO 
should request that the veteran furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  The veteran 
should also be asked to submit any 
medical evidence in his possession which 
tends to support his claims.  Any 
documents received by the RO should be 
associated with the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.

3.  When the above actions have been 
completed, the RO should schedule the 
veteran for a general VA medical 
examination for the purpose of 
ascertaining the nature and likely 
etiology of nasal trauma status post 
septoplasty, residuals of injuries to the 
neck, back, right ring finger and right 
little finger and residuals of left ankle 
sprain.  All indicated tests and studies 
should be performed.  The examining 
physician should be requested to provide 
a written medical opinion, based upon a 
review of the material contained in the 
claims file as well as the current 
examination of the veteran, regarding the 
etiology of all the noted symptoms and 
clinical findings, and whether they are, 
as likely as not, etiologically related 
to the veteran's service.  It is 
imperative that the claims folder, to 
include this remand and any additional 
material obtained pursuant to this 
remand, should be made available to the 
examiner prior to the examination.  All 
findings, opinions, and bases therefor 
should be set forth in detail.

4.  Following review of the claims folder 
and review of the veteran's VA general 
medical examination report, the RO should 
make a determination concerning whether 
it is appropriate that the veteran be 
provided any additional examinations by 
appropriate specialists for any of his 
diagnosed disorders.  If such 
examinations are deemed appropriate by 
the RO, they should be undertaken 
accordingly.

5.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case 
of March 1997.  If any determination 
remains unfavorable to the veteran, the 
RO should furnish him, and his 
representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29, 
19.31.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


